Name: Commission Regulation (EEC) No 1496/86 of 16 May 1986 on the sale of pigmeat at prices fixed at a standard rate in advance pursuant to Article 2b (b) of Regulation (EEC) No 2858/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /28 Official Journal of the European Communities 17 . 5 . 86 COMMISSION REGULATION (EEC) No 1496/86 of 16 May 1986 on the sale of pigmeat at prices fixed at a standard rate in advance pursuant to Article 2b (b) of Regulation (EEC) No 2858/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75, of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 20 thereof, Whereas Article 2b of Commission Regulation (EEC) No 2858/85 of 11 October 1985 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regula ­ tions (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 (3), as last amended by Regulation (EEC) No 1495/86 (4), provides for periodic sales of products intended for human consumption at prices fixed at a standard rate in advance ; whereas the duration of the sales together with the quantities of products and specific prices pertaining thereto shall be determined in accor ­ dance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75 ; whereas the quantities of products and the prices for the first sale should be fixed taking account of the quantities available, the current state of the market for pigmeat and the prospects for disposal of the meat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Article 2b ( 1 ) of Regulation (EEC) No 2858/85 the Belgian intervention agency shall put up for sale approximately 13 000 tonnes of pigmeat as from 19 May 1986 . 2 . The quantities and prices of the said pigmeat, by product, appear in the Annex. 3 . The sale shall take place in accordance with the provisions of Regulation (EEC) No 2858/85 and of this Regulation . Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 274, 15. 10 . 1985, p . 22 . (4) See page 26 of this Official Journal . 17 . 5 . 86 Official Journal of the European Communities No L 131 /29 ANNEX Sale of pigmeat at prices fixed at a standard rate in advance Description of product Quantity(tonnes) Price (ECU/tonne) (') (2) Hams, frozen (ex 02.01 A III a) 2) 6 100 850 920 Shoulders or fore-ends, frozen (ex 02.01 A III a) 3 ) 3 400 520 560 Loins , frozen (ex 02.01 A III a) 4) 3 200 740 800 Boneless meat, frozen (ex 02.01 A III a) 6 aa)) 300 970 1 050 (') = National Health Mark . (2) = Community Health Mark .